DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on July 26, 2021 for the patent application 15/761,482 originally filed on March 20, 2018. Claims 1, 7 and 15 are amended. Claims 1-15 are pending. The first office action of April 1, 2020, second office action of August 7, 2020, third office action of October 26, 2020, and fourth office action of June 4, 2021 are fully incorporated by reference into this Non-Final Office Action.


Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
Applicant’s amendments and arguments do not overcome the outstanding 35 USC 101 rejections, as presented in the rejection and arguments herein.
Applicant’s amendments overcome the 35 USC 103 rejections from the previous office action. However, new 35 USC 103 rejections apply, as presented below.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a non-transitory machine-readable storage medium” (i.e. a machine), Claim 7 is directed to “a computer-implemented method” (i.e. a process), and Claim 15 is directed to “a system” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “associating responses with a unique identifier,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “capture a set of responses to a plurality of questions by detecting marks added to the set of responses by a person by comparing colors of the set of responses before and after the set of responses are added to determine whether a threshold difference in the color values is exceeded; extract the set of responses associated with the plurality of questions, wherein the plurality of questions comprise a plurality of question types; scan a machine-readable code comprising a unique identifier associated with the set of responses and associated with an order of the plurality of questions, wherein the machine-readable code is a matrix code; compare a first response of the set of responses to an answer key to determine whether the first response comprises a correct response to a first question of the plurality of questions; receive, from an instructor, a determination of whether a second response of the set of responses comprises a different correct response to a second question of the plurality of questions; display the determinations of a correctness of each of the set of responses to the person; and receive a recommendation of content in response to the set of responses including a mistake.”
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a processor,” “a non-transitory machine-readable medium,” “a printed layout,” and “display,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “associating responses with a unique identifier,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a processor,” “a non-transitory machine-readable medium,” “a printed layout,” and “display,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements. Applicant’s specification discloses them in a 
Dependent claims 2-6 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. Claim 3 adds instructions to perform optical character recognition on the set of responses, which is a well-understood, routine, and conventional function. As such, dependent claims 2-6 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1.
Dependent claims 8-14 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. Claim 10 adds “a user interface,” which is a generic, well-known, and conventional computing element. As such, dependent claims 8-14 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 7.
Therefore, claims 1-15 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over McCurry et al. (hereinafter “McCurry,” US 2010/0047758), in view of Taylor (US 2001/0033688), Stambaugh et al. (hereinafter “Stambaugh,” US 2014/0030686), and Walker et al. (hereinafter “Walker,” US 2003/0087223).
Regarding claim 1 (Currently Amended), McCurry discloses a non-transitory machine-readable storage medium comprising instructions to: 
capture a set of responses to a plurality of questions by detecting marks added to the set of responses by a person…, wherein the set of responses comprises at least one free-form response (see McCurry [0036], “answer sheets and test booklets may be scanned using scanners,” answers provided by a person; see also McCurry [0039], “An item may contain a question prompt that the student is asked to answer… There may be many additional attributes of a question dependent on question type, including answer choices for multiple-choice questions and scoring rubrics for open-ended questions”);
…
receive an analysis of the set of responses (see McCurry [0099], “Multiple-choice answers may be scored by hand or by the computer application of the present disclosure using the questions and answers stored by the test editor after a scanning process.”).
McCurry does not explicitly teach comparing color values for each relative pixel of the set of responses before and after the set of responses are added to determine whether a threshold difference in the color values is exceeded.
This method utilizes a scanned "blank" form which is then compared with a form containing user markings thereon… a quantitative measure of the similarity between the blank and user forms is used to determine whether or not the user has made a mark on the form within that response region”; see Taylor [0037]: “As a next step, the scoring process begins by optically scanning (digitizing) a user-marked form 10 (i.e., the "target" form) using a conventional scanner, with the resulting digital representation being stored into computer memory and/or disk. Preferably, the scan should be at a same pixel resolution and color depth as that of the reference image, although that is not strictly required;” also Taylor [0077-0083] and Figs. 9-10, for detailed discussion of comparing color values for each relative pixel and determining whether threshold difference is exceeded). 
Taylor is analogous to McCurry, as both are drawn to the art of digital test assessment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the test assessment invention of McCurry by comparing color values for each relative pixel of the set of responses before and after the set of responses are added to determine whether a threshold difference in the color values is exceeded, as taught by Taylor, in order to correct for variations in the set of responses and allow the responses to be accurately scored (Taylor [0059]). Doing so would yield a predictable improvement to the mark detection process that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
McCurry does not explicitly teach scan a machine-readable code comprising a unique identifier associated with the set of responses from the person and associated with an order of the plurality of questions, wherein the machine-readable code is a matrix code.
an assessment can have an identifier, such as a… quick response ( QR) code,… other code, etc. The identifier can be used to determine one or more aspects related to an assessment or embed associated information, such as which questions are on the assessment, the order of the questions,” a QR code is a type of matrix code).
Stambaugh is analogous to McCurry, as both are drawn to the art of digital test assessment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the test assessment invention of McCurry to include scan a machine-readable code comprising a unique identifier associated with the set of responses from the person and associated with an order of the plurality of questions, wherein the machine-readable code is a matrix code, as taught by Stambaugh, in order to identify an exam or assessment (see Stambaugh [0037]). Doing so is a known technique to improve scanned documents by including computer-recognized text with the documents that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
McCurry does not explicitly teach receive a recommendation of content in response to the set of responses including a mistake.
McCurry does disclose aggregating test results and recommending a strategy that may include re-teaching (McCurry [0056], “performance-based thresholds… may trigger a default instructional "action" that teachers may be advised to take in the future based on class performance… The default instructional actions may include… reviewing the standards, re-teaching the standards… aggregate classroom performance on standards may be compared against the threshold set to determine in which action category the standards will fall… a web server and presentation layer may prompt teachers to choose a recommended strategy for performing the default actions”). However, McCurry does not 
Walker discloses receive a recommendation of content in response to the set of responses including a mistake (Walker [0034], “the player's comparative results and statistics could be logged to a special review section of the testing program… a detailed report could be generated by the central computer… This report could also contain specialized exercises and remedial program recommendations based on the child's results,” the recommended content can be specialized exercises and remedial programs).
Walker is analogous to McCurry, as both are drawn to the art of educational testing. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the test assessment invention of McCurry to include receive a recommendation of content in response to the set of responses including a mistake, as taught by Walker, in order to customize future content shown to the person (see Walker [0036-0037]). Doing so is a known technique to improve scanned documents by including computer-recognized text with the documents that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 2 (Previously Presented), McCurry in view of Taylor, Stambaugh, and Walker discloses that the instructions to capture the set of responses to the plurality of questions comprise instructions to recognize a plurality of markup styles associated with a multiple choice type question (see McCurry Fig. 5 item 505 and [0085], regular response bubbles versus large-print response bubbles).
Regarding claim 3 (Previously Presented), McCurry in view of Taylor and Walker does not explicitly teach the instructions to capture the set of responses comprise instructions to perform optical character recognition on at least one response of the set of responses. 
However, Stambaugh discloses performing optical character recognition on the scanned responses (Stambaugh [0045]: “In one or more embodiments, the capture component 150 or the assessment component 120 can be configured for optical mark recognition (OMR) or optical character recognition (OCR)”). 
Stambaugh is analogous to McCurry in view of Taylor and Walker, as they are drawn to the art of digital test assessment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the test assessment invention of McCurry in view of Taylor and Walker to include instructions to perform optical character recognition on at least one of the responses, as taught by Stambaugh, in order to present text to a grader even if the students are administered a physical (not electronic) copy of the assessment (see Stambaugh [0045]). Doing so is a known technique to improve scanned documents by including computer-recognized text with the documents that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 4 (Previously Presented), McCurry in view of Taylor, Stambaugh, and Walker discloses instructions to compare at least one response of the set of responses to an answer key of correct responses (see McCurry [0099], “Multiple-choice answers may be scored by hand or by the computer application of the present disclosure using the questions and answers stored by the test editor after a scanning process”).
Regarding claim 5 (Previously Presented), McCurry in view of Taylor, Stambaugh, and Walker discloses that the instructions to compare at least one response of the set of responses to an answer key of correct responses further comprise instructions to determine whether the at least one response comprises a correct response (see McCurry [0099], “Multiple-choice answers may be scored by hand or by the computer application of the present disclosure using the questions and answers stored by the test editor after a scanning process”).
Regarding claim 6 (Previously Presented), McCurry in view of Taylor, Stambaugh, and Walker discloses that the instructions to determine whether the at least one response comprises a correct The SPR may also allow the user to click on the question number in column 1 of data table 900 in FIG. 9 and view the actual question and answer choices with the correct answer identified in, for example, a pop-up window. Such a pop-up window is shown in FIG. 11 for purposes of illustration. FIG. 11 shows question number 4 of an IA, having a correct answer represented by letter D. A check mark or other symbol may be used to identify the correct response.”).
Regarding claim 7 (Currently Amended), McCurry discloses a computer-implemented method, comprising: 
capturing a set of responses associated with a printed plurality of questions by detecting marks added to the set of responses by a person…, wherein the printed plurality of questions comprise a plurality of question types (see McCurry [0036], “answer sheets and test booklets may be scanned using scanners”; see also McCurry [0039], “An item may contain a question prompt that the student is asked to answer… There may be many additional attributes of a question dependent on question type, including answer choices for multiple-choice questions and scoring rubrics for open-ended questions”);
…
comparing a first response of the set of responses to an answer key to determine whether the first response of the set of responses comprises a correct response (see McCurry [0099], “Multiple-choice answers may be scored by hand or by the computer application of the present disclosure using the questions and answers stored by the test editor after a scanning process”); and 
receiving an analysis of a second response of the set of responses (see McCurry [0099], “the teacher may review the students' responses to open-ended questions, scoring the quality of those responses against a rubric and bubbling a corresponding score section within the test booklet or answer form next to the response”).
McCurry does not explicitly teach comparing color values for each relative pixel of the set of responses before and after the set of responses are added to determine whether a threshold difference in the color values is exceeded.
However, Taylor discloses comparing color values for each relative pixel of the set of responses before and after the set of responses are added to determine whether a threshold difference in the color values is exceeded (Taylor Abstract, “This method utilizes a scanned "blank" form which is then compared with a form containing user markings thereon… a quantitative measure of the similarity between the blank and user forms is used to determine whether or not the user has made a mark on the form within that response region”; see Taylor [0037]: “As a next step, the scoring process begins by optically scanning (digitizing) a user-marked form 10 (i.e., the "target" form) using a conventional scanner, with the resulting digital representation being stored into computer memory and/or disk. Preferably, the scan should be at a same pixel resolution and color depth as that of the reference image, although that is not strictly required;” also Taylor [0077-0083] and Figs. 9-10, for detailed discussion of comparing color values for each relative pixel and determining whether threshold difference is exceeded). 
Taylor is analogous to McCurry, as both are drawn to the art of digital test assessment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the test assessment invention of McCurry by comparing color values for each relative pixel of the set of responses before and after the set of responses are added to determine whether a threshold difference in the color values is exceeded, as taught by Taylor, in order to correct for variations in the set of responses and allow the responses to be accurately scored (Taylor [0059]). Doing so would yield a predictable improvement to the mark detection process that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
McCurry does not explicitly teach scan a machine-readable code comprising a unique identifier associated with the set of responses and associated with an order of the printed plurality of questions, wherein the machine-readable code is a matrix code.
However, Stambaugh discloses scan a machine-readable code comprising a unique identifier associated with the set of responses and associated with an order of the printed plurality of questions, wherein the machine-readable code is a matrix code (Stambaugh [0037], “an assessment can have an identifier, such as a… quick response (QR) code,… other code, etc. The identifier can be used to determine one or more aspects related to an assessment or embed associated information, such as which questions are on the assessment, the order of the questions,” a QR code is a type of matrix code).
Stambaugh is analogous to McCurry, as both are drawn to the art of digital test assessment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the test assessment invention of McCurry to include scan a machine-readable code comprising a unique identifier associated with the set of responses and associated with an order of the printed plurality of questions, wherein the machine-readable code is a matrix code, as taught by Stambaugh, in order to identify an exam or assessment (see Stambaugh [0037]). Doing so is a known technique to improve scanned documents by including computer-recognized text with the documents that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
McCurry does not explicitly teach receiving a recommendation of content in response to the set of responses including a mistake.
McCurry does disclose aggregating test results and recommending a strategy that may include re-teaching (McCurry [0056], “performance-based thresholds… may trigger a default instructional "action" that teachers may be advised to take in the future based on class performance… The default instructional actions may include… reviewing the standards, re-teaching the standards… aggregate classroom performance on standards may be compared against the threshold set to determine in which action category the standards will fall… a web server and presentation layer may prompt teachers to choose a recommended strategy for performing the default actions”). However, McCurry does not appear to disclose recommending individualized content in response to analysis of individual (i.e. not aggregated) test results.
Walker discloses receiving a recommendation of content in response to the set of responses including a mistake (Walker [0034], “the player's comparative results and statistics could be logged to a special review section of the testing program… a detailed report could be generated by the central computer… This report could also contain specialized exercises and remedial program recommendations based on the child's results,” the recommended content can be specialized exercises and remedial programs).
Walker is analogous to McCurry, as both are drawn to the art of educational testing. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the test assessment invention of McCurry to include receiving a recommendation of content in response to the set of responses including a mistake, as taught by Walker, in order to customize future content shown to the person (see Walker [0036-0037]). Doing so is a known technique to improve scanned documents by including computer-recognized text with the documents that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 8 (Previously Presented), McCurry in view of Taylor, Stambaugh, and Walker discloses that the analysis comprises a determination of whether the second response comprises the correct response (see McCurry [0099], “the teacher may review the students' responses to open-ended questions, scoring the quality of those responses against a rubric and bubbling a corresponding score section within the test booklet or answer form next to the response”).
Regarding claim 9 (Original), McCurry in view of Taylor, Stambaugh, and Walker discloses aggregating a plurality of determinations of whether the set of responses are correct into a score for the For one or more student's response, the teacher may mark the bubble in the teacher's scoring box (see, e.g., box 508 in FIG. 5) that corresponds with the points the student is deemed to have earned”; see also McCurry Fig. 9, showing overall student scores).
Regarding claim 10 (Original), McCurry in view of Taylor, Stambaugh, and Walker discloses that the analysis of the second response is received from an instructor via a user interface (see McCurry [0099], “Multiple-choice answers may be scored by hand or by the computer application of the present disclosure using the questions and answers stored by the test editor after a scanning process.”).
Regarding claim 13 (Previously Presented), McCurry in view of Taylor, Stambaugh, and Walker discloses that extracting the set of responses comprises: scanning the printed plurality of questions; recognizing a layout of each of the printed plurality of questions; and capturing a response in a response area associated with each of the printed plurality of questions (see McCurry [0108], “After an IA is scanned using the invention of the present disclosure, one or more page of the IA may be analyzed individually to tell the software where to look for the answer and score bubbles for the multiple-choice and open-ended questions.”).
Regarding claim 14 (Previously Presented), McCurry in view of Taylor, Stambaugh, and Walker discloses that capturing the response in the response area associated with each of the plurality of questions comprises recognizing at least one printed indicator of the response area for at least one of the printed plurality of questions (see McCurry [0107] and Fig. 8, Bubble Mapping Process).
Regarding claim 15 (Currently Amended), McCurry discloses a system, comprising: 
a processor (McCurry Abstract, “the method performed in a computer having a memory and a processor”); and
a non-transitory machine-readable medium storing instructions executable by the processor to (McCurry Abstract):
answer sheets and test booklets may be scanned using scanners”; see also McCurry [0039], “An item may contain a question prompt that the student is asked to answer… There may be many additional attributes of a question dependent on question type, including answer choices for multiple-choice questions and scoring rubrics for open-ended questions”);
extract the set of responses associated with the plurality of questions from a printed layout of the plurality of questions, wherein the plurality of questions comprise a plurality of question types (see McCurry [0036], “answer sheets and test booklets may be scanned using scanners”; see also McCurry [0039], “An item may contain a question prompt that the student is asked to answer… There may be many additional attributes of a question dependent on question type, including answer choices for multiple-choice questions and scoring rubrics for open-ended questions”);
…
compare a first response of the set of responses to an answer key to determine whether the first response comprises a correct response to a first question of the plurality of questions (see McCurry [0099], “Multiple-choice answers may be scored by hand or by the computer application of the present disclosure using the questions and answers stored by the test editor after a scanning process”);
receive, from an instructor, a determination of whether a second response of the set of responses comprises a different correct response to a second question of the plurality of questions (see McCurry [0099], “the teacher may review the students' responses to open-ended questions, scoring the quality of those responses against a rubric and bubbling a corresponding score section within the test booklet or answer form next to the response”); and 
display the determinations of a correctness of each of the set of responses to the person (see McCurry Fig. 9, Fig. 11, and [0126], “The SPR may also allow the user to click on the question number in column 1 of data table 900 in FIG. 9 and view the actual question and answer choices with the correct answer identified in, for example, a pop-up window. Such a pop-up window is shown in FIG. 11 for purposes of illustration. FIG. 11 shows question number 4 of an IA, having a correct answer represented by letter D. A check mark or other symbol may be used to identify the correct response.”).
McCurry may not explicitly disclose comparing color values for each relative pixel of the set of responses before and after the set of responses are added to determine whether a threshold difference in the color values is exceeded.
However, Taylor discloses comparing color values for each relative pixel of the set of responses before and after the set of responses are added to determine whether a threshold difference in the color values is exceeded (Taylor Abstract, “This method utilizes a scanned "blank" form which is then compared with a form containing user markings thereon… a quantitative measure of the similarity between the blank and user forms is used to determine whether or not the user has made a mark on the form within that response region”; see Taylor [0037]: “As a next step, the scoring process begins by optically scanning (digitizing) a user-marked form 10 (i.e., the "target" form) using a conventional scanner, with the resulting digital representation being stored into computer memory and/or disk. Preferably, the scan should be at a same pixel resolution and color depth as that of the reference image, although that is not strictly required;” also Taylor [0077-0083] and Figs. 9-10, for detailed discussion of comparing color values for each relative pixel and determining whether threshold difference is exceeded). 
Taylor is analogous to McCurry, as both are drawn to the art of digital test assessment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the test assessment invention of McCurry by comparing color values for each relative pixel of the set of responses before and after the set of responses are added to determine whether a threshold difference in the color values is exceeded, as taught by Taylor, in order to correct for variations in the set of responses and allow the responses to be accurately scored (Taylor [0059]). 
McCurry does not explicitly teach scan a machine-readable code comprising a unique identifier associated with the set of responses and associated with an order of the plurality of questions, wherein the machine-readable code is a matrix code.
However, Stambaugh discloses scan a machine-readable code comprising a unique identifier associated with the set of responses and associated with an order of the plurality of questions, wherein the machine-readable code is a matrix code (Stambaugh [0037], “an assessment can have an identifier, such as a… quick response (QR) code,… other code, etc. The identifier can be used to determine one or more aspects related to an assessment or embed associated information, such as which questions are on the assessment, the order of the questions,” a QR code is a type of matrix code).
Stambaugh is analogous to McCurry, as both are drawn to the art of digital test assessment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the test assessment invention of McCurry to include scan a machine-readable code comprising a unique identifier associated with the set of responses and associated with an order of the plurality of questions, wherein the machine-readable code is a matrix code, as taught by Stambaugh, in order to identify an exam or assessment (see Stambaugh [0037]). Doing so is a known technique to improve scanned documents by including computer-recognized text with the documents that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
McCurry does not explicitly teach receive a recommendation of content in response to the set of responses including a mistake.
McCurry does disclose aggregating test results and recommending a strategy that may include re-teaching (McCurry [0056], “performance-based thresholds… may trigger a default instructional "action" that teachers may be advised to take in the future based on class performance… The default instructional actions may include… reviewing the standards, re-teaching the standards… aggregate classroom performance on standards may be compared against the threshold set to determine in which action category the standards will fall… a web server and presentation layer may prompt teachers to choose a recommended strategy for performing the default actions”). However, McCurry does not appear to disclose recommending individualized content in response to analysis of individual (i.e. not aggregated) test results.
Walker discloses receive a recommendation of content in response to the set of responses including a mistake (Walker [0034], “the player's comparative results and statistics could be logged to a special review section of the testing program… a detailed report could be generated by the central computer… This report could also contain specialized exercises and remedial program recommendations based on the child's results,” the recommended content can be specialized exercises and remedial programs).
Walker is analogous to McCurry, as both are drawn to the art of educational testing. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the test assessment invention of McCurry to include receive a recommendation of content in response to the set of responses including a mistake, as taught by Walker, in order to customize future content shown to the person (see Walker [0036-0037]). Doing so is a known technique to improve scanned documents by including computer-recognized text with the documents that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCurry in view of Taylor, Stambaugh, and Walker, and further in view of Poor (US 7,054,464).
Regarding claim 11 (Previously Presented), McCurry in view of Taylor, Stambaugh, and Walker do not explicitly teach the user interface displays each response to a first question of the printed plurality of questions in a random order. 
However, Poor discloses the user interface displays each response to a first question of the printed plurality of questions in a random order (Poor col. 2 lines 40-59, “live items to be scored by the reader are randomly chosen from the resulting subset of items”). 
Poor is analogous to McCurry in view of Taylor, Stambaugh, and Walker, as they are drawn to the art of digital test assessment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the test assessment invention of McCurry in view of Taylor, Stambaugh, and Walker to include the user interface displays each response to a first question of the printed plurality of questions in a random order, as taught by Poor, in order to remove a potential source of scorer bias when allocating questions to scorers (Poor col. 1 lines 42-53). Doing so is a known and typical solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 12 (Previously Presented), McCurry in view of Taylor, Stambaugh, and Walker do not fully teach that the user interface displays each response to a first question of the printed plurality of questions absent an identification of the person. 
However, Poor discloses that the user interface displays each response to a first question of the printed plurality of questions absent an identification of the person (Poor col. 1 lines 42-53, “Through the use of captured images as the representation of the assessment materials, the need to manage and control large amounts of paper in a secure manner is eliminated. The assessment materials themselves can be kept secure at a scanning center, and need not be handled again for any part of the scoring process. Moreover, since no names or other identifying information are sent to scorers with the images of the materials to be scored, student anonymity is assured and a potential source of scorer bias is removed. Each scorer may work on a personal computer or terminal, while work for the scorer can be allocated to that scorer by an independent process.”). 
Poor is analogous to McCurry in view of Taylor, Stambaugh, and Walker, as they are drawn to the art of digital test assessment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the test assessment invention of McCurry in view of Taylor, Stambaugh, and Walker to include that the user interface displays each response to a first question of the printed plurality of questions absent an identification of the person, as taught by Poor, in order to remove a potential source of scorer bias when allocating questions to scorers (Poor col. 1 lines 42-53). Doing so is a known and typical solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Response to Arguments
The Applicant’s arguments filed on July 26, 2021 related to claims 1-15 are fully considered, but are not persuasive.  

The Applicant respectfully asserts that “independent claims 1, 7, and 15, as amended, are not directed to an abstract idea” (Response page 6).
The Examiner respectfully disagrees. While Examiner agrees that claims 1, 7, and 15 are not characterized as merely including a mathematical formula or a fundamental economic practice, claims 1, 7, and 15 do fall within the “mental processes” grouping of abstract ideas set forth in MPEP 2106.04(a). Mental processes include concepts performed in the human mind including an observation, evaluation, judgment, opinion. The claims 1, 7, and 15 are directed to steps that can be performed in the human mind: capturing responses, scanning a unique identifier, and receiving an analysis of responses associated with the unique identifier. The “receiving a recommendation of content in response to the set of responses including a mistake” comprise mere instructions to apply an exception (MPEP 2106.05(f)). That is, the claims amount to nothing more than instructions to apply the abstract idea using generic and conventional components. Furthermore, the technology used to apply the abstract idea do not improve the functioning of a computer or to any other technology or technical field (MPEP 2106.05(a)). The instructions used to perform the capture, extract, scan, comparing, receiving, and displaying steps of claims 1, 7, and 15 are well-understood, routine, and conventional activities for performing such instructions (MPEP 2106.05(d)). Thus, claims 1, 7, and 15 are directed toward an abstract idea as set forth by Alice. As such, the argument is not persuasive.

The Applicant respectfully asserts that “the claims are not "directed to" a judicial exception because the claim recites elements that integrate the exception into a practical application of the exception” (Response page 7).
The Examiner respectfully disagrees. As discussed above, the claims apply well-understood, routine, and conventional solutions to apply the abstract idea using generic computer components. For example, comparing pixel color values to a threshold value is a conventional and well-known way for a computer to determine whether a mark was intentional or not (just as a human looks at the darkness or faintness of a mark to judge whether the mark was intentionally made or not). Similarly, receiving a recommendation of content in response to the set of responses including a mistake is a task that can be performed by a human without aid of a computing device. These limitations do not reflect any improvement in the functioning of a computer or in the technical field of question assessment, and they are the conventional and well-known methods of detecting marks made to a page.
The limitations are presented with a high level of generality and encompasses the generic, conventional approach to retrieving the unique identifier associated with the plurality of questions. As such, it does not reflect any improvement in the functioning of a computer or improvement in the 

The Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot, because the arguments do not apply to any of the references being used in the current rejection. Therefore, the 35 USC 103 rejections of claims 1-15 are not withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wallace et al. (US 2002/0160347) Computerized test preparation system employing individually tailored diagnostics and remediation
Del Ninno et al. (US 2014/0272910) System and method for enhanced teaching and learning proficiency assessment and tracking
Vahid et al. (US 2016/0225274) System and method for providing adaptive teaching exercises and quizzes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SA/               Examiner, Art Unit 3715                

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715